Correspondence Rodobo International, Inc. 380 Chanjiang Road, Nangang District, Harbin, PRC 150001 December 9, 2009 Via Edgar and Fax Chris White, Branch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E., Stop 3030 Washington, D.C. 20549-3030 Re: Rodobo International, Inc. Form 10-K for the Fiscal Year Ended September 30, 2008 Filed January 13, 2009 Form 10-K/A for the Fiscal Year Ended September 30, 2008 Filed March 10, 2009 Form 10-Q for the Fiscal Quarter Ended March 31, Filed May 15, 2009 Form 10-Q for the Fiscal Quarter Ended June 30, Filed August 13, 2009 Form 10-Q/A for the Fiscal Quarter Ended June 30, 2009 Filed August 20, 2009 File No. 000-50340 Dear Mr.
